DETAILED ACTION

Claims 1-20 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular combination of a system for adjusting the resistance of a flywheel as presented in the independent claims 1, and 14.  Major emphasis is being placed upon the provision of an adjusting unit, a first sensing member that moves in a first direction of the resistance adjusting unit and a second sensing member that moves in a second direction and sensing the related distance, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


The closest art is Chang et al., U.S. Publication  No. 20170319906, that discloses a TORQUE APPARATUS FOR EXERCISE EQUIPMENT, which is by the same inventors.  While it discloses a resistance adjusting unit, but the claimed inventions are directed to a torque sensing apparatus.  Therefore, the claims are distinct and are not candidate for double patenting rejection. 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, May 18, 2022